UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, L’ANSE WARDEN
ELECTRIC COMPANY, LLC, EUROENERGY
BIOGAS LATVIA LIMITED, and LIBRA CAPITAL                      Index No. 1:20-cv-03746 (LJL)
US, INC.
                         Plaintiffs,

-against-

STEVEN J. BROOKS, NIANTICVISTA ENERGY
LLC, GREGORY MERLE, RIVERVIEW ENERGY
CORPORATION, DANIEL ESCANDON GARCIA,
RAMON URIARTE INCHAUSTI, CHIPPER
INVESTMENT SCR, SA, URINCHA SL, THEODORE
JOHN HANSEN, BRIAN R. MIKKELSON, and
CONVERGEN ENERGY WI, LLC,

                                  Defendants.



                         DECLARATION OF DOV B. GOLD
            IN SUPPORT OF PLAINTIFFS’ MOTION TO STAY ARBITRATION

       I, Dov B. Gold, declare as follows:

      1.       I am an Associate at the Seiden Law Group, which is counsel of record for

plaintiffs Convergen Energy LLC, L’Anse Warden Electric Company, LLC, Euroenergy Biogas

Latvia Limited, and Libra Capital US, Inc. (collectively, “Plaintiffs”) in the above-captioned

matter. I am licensed to practice law in the State of New York.

      2.       I make this declaration in support of Plaintiffs’ Motion to Stay Arbitration.

      3.       I make this declaration based on my own personal knowledge, and, if called upon

to do so, could and would testify competently thereto.

      4.       Attached as Exhibits 1 through 3 are true and correct of the following documents:
       Exhibit 1:      The Engineered Fuel Supply Agreement (“Supply Agreement”) between
                       L’Anse Warden Electric Company, LLC and Convergen Energy, WI,
                       LLC, dated January 31, 2020.

       Exhibit 2:      The Amended and Restated Closing Statement (“Restated Closing
                       Statement”) between Convergen Energy, LLC and Nianticvista Energy
                       LLC, concerning the acquisition of the Fuel Pellet Company located at
                       600 Liberty St, Green Bay, WI 54304, and dated February 21, 2020.

       Exhibit 3:      The Commercial Arbitration Rules Demand for Arbitration (“Demand for
                       Arbitration”) made by Convergen Energy, WI, LLC, and dated June 4,
                       2020.

       I declare under the penalty of perjury that the foregoing is, to the best of my knowledge

and belief, true and correct.


Dated: New York, New York
       June 23, 2020


                                                          /s/ Dov B. Gold
                                                          Dov B. Gold




                                                                                              2
